People v Tyler L.E. (2018 NY Slip Op 04493)





People v Tyler L.E.


2018 NY Slip Op 04493


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


813 KA 16-02265

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTYLER L.E., DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


WENDY S. SISSON, GENESEO, FOR DEFENDANT-APPELLANT. 
KEITH A. SLEP, DISTRICT ATTORNEY, BELMONT (J. THOMAS FUOCO OF COUNSEL), FOR RESPONDENT. 

	Appeal from an adjudication of the Allegany County Court (Terrence M. Parker, J.), rendered June 14, 2016. Defendant was adjudicated a youthful offender upon his plea of guilty to attempted forgery in the second degree. 
It is hereby ORDERED that the adjudication so appealed from is unanimously affirmed.
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court